  Case: 2:21-cv-04026-EAS-KAJ Doc #: 4 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 32




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



MICHAEL ASAMOAH,

              Plaintiff,                       Case No. 2:21-cv-4026
       v.                                      JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson

THE SYGMA NETWORK, INC.,
et al.,

              Defendants.


                                  OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on August 19, 2021. (ECF No. 3). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court DENIES Plaintiff’s motion for leave to proceed in forma pauperis

and DISMISSES this action for want of prosecution.

       IT IS SO ORDERED.


9/10/2021                                s/Edmund A. Sargus, Jr.
DATE                                     EDMUND A. SARGUS, JR.
                                         UNITED STATES DISTRICT JUDGE
